    Case 4:19-cv-01491 Document 86-30 Filed on 10/20/20 in TXSD Page 1 of 2




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS

STATE FARM MUTUAL AUTOMOBILE INSURANCE                       )
COMPANY and STATE FARM COUNTY MUTUAL                         )
INSURANCE COMPANY OF TEXAS,                                  )
                                                             )
                                                             )
                                           Plaintiffs,       )
                                                             )
                           v.                                )      Case No. 4:19-cv-01491
                                                             )
                                                             )      Hon. Ewing Werlein, Jr.
                                                             )
NOORUDDIN S. PUNJWANI, M.D.;                                 )
PAIN ALLEVIATION & INTERVENTIONAL NEEDS,                     )
LLC n/k/a PAIN ALLEVIATION & INTERVENTIONAL                  )
NEEDS, PLLC; BARKETALI M. ROOPANI; ANIL B.                   )
ROOPANI; and SOHAIL B. ROOPANI;                              )
                                                             )
                                           Defendants.       )

  [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL NON-
PARTIES CLAY HEALTHCARE SERVICES, LLC D/B/A ELITE HEALTH SERVICES
   – WEST HOUSTON, ELITE HEALTH SERVICES – SUGAR LAND, AND MED
  CENTER HEALTHCARE SERVICES, L.P. D/B/A ELITE HEALTH SERVICES –
 MEDICAL CENTER TO PRODUCE DOCUMENTS RESPONSIVE TO SUBPOENAS

       This matter having come before the Court upon the Plaintiffs’ motion to compel non-parties

Clay Healthcare Services, LLC d/b/a Elite Health Services – West Houston, Elite Health Services

– Sugar Land, and Med Center Healthcare Services, L.P. d/b/a Elite Health Services – Medical

Center to produce all documents responsive to the subpoenas issued to them on June 1, 2020 (the

“Subpoenas”), and the Court being duly advised in the premises, it is hereby:

       ORDERED that Plaintiffs’ motion is GRANTED; and it is further

       ORDERED that Clay Healthcare Services, LLC d/b/a Elite Health Services – West

Houston, Elite Health Services – Sugar Land, and Med Center Healthcare Services, L.P. d/b/a Elite

Health Services – Medical Center shall produce all documents responsive to the Subpoenas within

ten (10) days of this Order.
   Case 4:19-cv-01491 Document 86-30 Filed on 10/20/20 in TXSD Page 2 of 2




Date:                        ________________________________
                                   Ewing Werlein, Jr.
                                   United States District Judge
